UNITEI) STATES DISTRICT COURT
FOR THE DIS'I`RICT OF COLUMBlA

 

 

 

DAWN J. BENNETT, et. al,
Plaintiffs, ,
v. Civil Action No. l:l6-cv-02283 {TFH)
GOOGLE, INC.,
Defendant.
- MEMORANDUM OPINION

 

This is a case brought by Plaintiffs Dawn J. Bennett (“Bennett”) and DJ Bennett
Holdings, LLC (“DJ Bennett”) for three claims against Defendant Google, Inc. (“Google”): (l)
defamation; (2) tortious interference With business relationships; and (3) intentional infliction of
emotional distress Pending before the court is Google’s Motion to Dismiss Plaintift`s’ Complaint
with prejudice on the grounds that (1) Plaintit"t`s’ claims are barred by the Communications
Decency Act (“CDA”) and (2) Plaintit`t`s’ claims are barred by the statute of limitations Plaintiffs
have filed an opposition to the motion and Google a reply. The Court will grant Defendant’s
Motion to Dismiss.

I.

When the CDA Was enacted, Congress found that “the rapidly developing airay of
Internet and other interactive computer services available to individual Americans represent an
extraordinary advance in the availability of education and informational resources to our
citizens.” 47 U.S.C. § 230(a)(l) (2012). Tliey Wanted to preserve this development Ia'. “The
Internet and other interactive computer services have tlourished, to the benefit of all Americans,

With a minimum of government regulation.” Id. § 230(a)(4). The CDA explicitly states that “[i]t
l

is the policy of the United States . . . to preserve the vibrant and competitive free market that
presently exists for the lnternet and other interactive computer services, unfettered by Federal or
State regulation.” Id. § 230(b)(2). Most importantly here, ‘°. . . Section 230(0) of the [CDA]
commands that ‘[n]o provider or user of an interactive computer servicel shall be treated as the
publisher or speaker of any information provided by another information content provider.z”
Klayman v. Zuckerberg, 753 F.3d l354, 1356 (D.C. Cir. 2014) (quoting 47 U.S.C. § 230(0)(1)).
The language of the CDA showcases that “Congress ‘made the legislative judgment to
effectively immunize providers of interactive computer services from civil liability in tort With
respect to material disseminated by them but created by others.”’ Ramey v. Darkside Prod., lnc.,
No. 02-730 (GK), 2004 WL 5550485, at *5 (D.D.C. 2004) (quoting Bluementkal v. Drudge, 992
F. Supp. 44, 49 (D.D.C. 1998)).

“Preemption under the [CDA] is an affirmative defense, but it can still support a motion
to dismiss if the statute’s barrier to suit is evident from the face of the complaint.” Klayman, 753
F.3d at 1357. To Warrant dismissal of Plaintiffs’ Complaint, three prongs of Section 230(0)(1)
must be satisfied: (l) if [Defendant] qualifies as an interactive computer service; (2) if the
complaint states that the objected-to information was provided by third party users and not
[Defendant]; and (3) if the Complaint seeks to treat the Defendant as a publisher of the content
See, e.g., Klayman v. Ztrckerberg, 753 F.3d 1354, 1357 (D.C. Cir. 20l4) (applying this three

prong test to Defendant Facebook and finding that under 47 U.S.C. § 230 the Complaint must be

dismissed When all three prongs Were satisfied).

 

’ “The term ‘interactive computer service’ means any information service, systein, or access software provider that
provides or enables computer access by multiple users to a computer server, including specifically a service or
system that provides access to the intel-net and such systems operated or services offered by libraries or educational
institutions.” 47 U.S.C. § 230(£')(2) (2012).

2 “The tenn ‘information content provider’ means any person or entity that is responsible, in whole or in part, for the
creation or development of information provided throuin the Internet or any other interactive computer service.” 47
U.S.C. § 230(©(3) (20]2).

First, it has long been held across jurisdictions that Google qualifies as an interactive
computer service under Section 230(c)(1). See, e.g., Parker v. Googfe, Inc., 422 F. Supp. 2d 492,
501 (E.D. Pa. 2006), aff’d 242 Fed. Appx. 883 (3d Cir. 2007) (there is “no doubt that Google
qualifies as an ‘interactive computer service’ and not as an ‘information' content provider’” as
“Google either arehived, cached, or simply provided access to content that Was created by a third
party.”); Roselra Stone Lta.'. v. Google, fnc., 732 F. Supp, 2d 628, 632 (E.D. Va. 2010), ade, 676
F.3d 144 (4tl1 Cir. 2012) (same); Jurt'n v. Google, lnc., 695 F. Supp. 2d lll7, l 122-23 (E.D. Cal.
2010) (same); Langdon v. Google, Inc., 474 F. Supp. 2d 622, 630~31 (D. Del. 2007) (Same).
Furtherrnore, Plaintiffs do not dispute that Google qualifies as an interactive computer service
Plaintiffs’ Opposition to Defendant’s Motion to Dismiss at 4-5, Bemzert v. Google, Inc., No.
l:lo-cv-02283-TFH (D.D.C. Jan. 26, 2017). Ultimately, the first prong under Section 230(c)(l)
is satisfied

Secondly, it is undisputed that Scott Pierson, a third paity, wrote the blog about Plaintiffs
thereby satisfying the second prong under Section 23 0(0)(1). See Complaint at 1-2, Bennert, No.
1:16~ev~02283»TFH. In Klayman, the D.C. Circuit dismissed the complaint Where liability rested
on “infonnation provided by another Within the meaning of Section 23 0(c)(l).” 753 F.3d at 1358
(disrnissing the complaint where plaintiff alleged that Facebook’s delay in removing a Facebool<
page constituted intentional assault and negligence). The Complaint states that Pierson provided
the blog “DJ Bennett-think~tvvice~bad business ethics” and not Google. Cornplaint at 4, Bemzett,
No. 1:16~cv-()2283~TFH. Further, the Complaint does not allege that Google provided any
editorial oversight Therefore, under Section 230(c)(l), the second prong is satisfied as Google

cannot he treated as the publisher of any information that Pierson provided.

The third prong is satisfied as Plaintiffs aim to hold Google liable as the publisher of the
content. Complaint at 8, Bemiert, No. 1:16-cv'02283»TFH (“As Google Was aware of plaintiffs’
complaints [of] . . . Pierson’s blog . . ., it is therefore equally responsible and liable for the
damages plaintiffs’ have suffered.”)

To salvage their claim, Plaintiffs attempt to argue that a novel issue is presented in this
case which requires the court to deny the Defendant’s Motion to Dismiss. Plaintiffs state “[b]ut
what courts have not fully addressed is where a service provider, such as Google, adopts
definitive prohibitions regarding the content of third party user material, and does not enforce
them . . . {What is] the impact of such failure on Section 203 (c) immunity.” Plaintiffs’ Opposition
to Defendant’s Motion to Dismiss at 5, Bemiert, No. 1116-cv-02283-'1`FH. Simply, “. . . does it
create such an obligation for itself if it adopts guidelines of what it deems objectionable content
and fails to follow through by enforcing such standards?” Id. The answer is “no,” and thus
Defendant’s Motion to Dismiss must still be granted. See Klayman, 753 F.3d at 1359~60
(discussing that the CDA bars claims arguing that service providers must be held to a heightened
duty of care based on adoption of any statements allocating rights and responsibilities between
interactive computer services and their users). “It Would be impossible for service providers to
screen each of their millions of postings for possible problems.” Zeran v. Amerfca Online, luc.,
l29 F.3d 327, 331 (4th Cir. 1997). Furthermore, holding Google liable for establishing standards
and guidelines would ultimately create a powerful disincentive for service providers to establish
any standards or ever decide to remove objectionable content, which the CDA was enacted to

prevent See Bfuementhal, 992 F. Supp. at 52.

II.
As the Court grants Defendant’s Motion to Dismiss under its first argument regarding the

CDA barring Google from liability in this scenario, the Court will not consider the Defendant’s

second argument regarding the statute of limitations of the claimsl
CONCLUSION

For the foregoing reasons, the Court Will grant Defendant’s l\/Iotion to Dismiss Plaintiffs’

Complaint.

June 3 ,2017 j*//z%@“
Thomas F.‘Hogan./ '
Senior United States D` `ct J ge